UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7931



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE KEITH BARNES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-337, CA-00-1488-4-22)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Keith Barnes, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Wayne Keith Barnes seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.     United States v. Barnes, Nos. CR-97-337; CA-

00-1488-4-22 (D.S.C. Aug. 31, 2001).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2